                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

CHAVELA MCINTOSH                                                CIVIL ACTION

VERSUS                                                          NO. 18-9825

COSTCO WHOLESALE                                                SECTION “F” (2)
CORPORATION ET AL.

                       ORDER AND REASONS ON MOTION

       Chavela McIntosh, a resident of Orleans Parish in the State of Louisiana, Record

Doc. No. 1-1 (Petition at p. 1), filed this suit for damages in Civil District Court for the

Parish of Orleans on September 24, 2018, against Costco Wholesale Corporation

("Costco"), a corporate citizen of the State of Washington, Record Doc. No. 1 at p. 4, ¶ 15,

and Christian Boedding, a Louisiana citizen, identified in the petition as an employee

working at Costco’s New Orleans store on the date of the alleged incident. Record Doc.

No. 1-1 at pp.1–3, ¶¶ 1(B), 9, 12. The petition alleged that, on or about June 10, 2018,

McIntosh slipped and fell into a stack of sodas because of a slippery substance on the floor

while shopping at Costco’s store and sustained damages as a result of defendants’

negligence. Id. at pp. 1–2, ¶¶ 6–9.

       Costco removed the matter to this court on October 22, 2018, based solely on

diversity of citizenship jurisdiction. It is undisputed that McIntosh and Costco have diverse

citizenship and that the jurisdictional amount is satisfied. On January 17, 2019, defendant

filed a motion to compel discovery in advance of the conference required by Fed. R. Civ.

P. 26(f). Record Doc. No. 10. The court denied the motion, both because the Rule 26(f)
conference had not taken place and because defendant Christian Boedding had neither been

served with the state court petition nor appeared in the matter. Record Doc. No. 11.

Plaintiff's counsel was then ordered to file the return of service of process on defendant

Boedding before March 8, 2019, or defendant Boedding would be dismissed. Record Doc.

No. 12. Thereafter, plaintiff filed a consent motion to dismiss Boedding from this lawsuit,

which was granted by the presiding district judge. Record Doc. Nos. 13, 15.

       Plaintiff's Motion for Leave to File First Amended Complaint, Record Doc. No. 19,

is now pending before me. Defendant was permitted to file an untimely opposition

memorandum. Record Doc. Nos. 20, 22, 23. Having considered the written submissions

of the parties, the record and the applicable law, IT IS ORDERED that plaintiff’s motion

is DENIED for the following reasons.

       McIntosh seeks to add three Costco employees, "B.C.T.," Sheila Brewer and Adrian

McDonald, as defendants. "B.C.T." is identified as the floor-walker employee who initialed

the "Daily Floor-walk/Safety Inspection" sheet in Costco's discovery responses. Record

Doc. No. 19-3. McIntosh states that in Costco's responses to her discovery requests, it

identified "B.C.T.," Brewer and McDonald as employees who worked in the store on the

day of her accident. Record Doc. No. 19-1 at pp. 1-2. McIntosh states that Costco identified

McDonald as the duty manager, and Brewer and "B.C.T." as "floor-walker" employees. Id.

In her proposed amended complaint, plaintiff alleges that B.C.T., Brewer and McDonald

are domiciled in New Orleans, Louisiana. Record Doc. No. 19-6 at ¶ 1. Thus, like plaintiff,


                                             2
all proposed defendants are Louisiana citizens, and allowing McIntosh to amend her

petition to add them would destroy this court’s sole basis for subject matter jurisdiction.

McIntosh argues that Fed. R. Civ. P. 15(c)(1)(C) permits her to amend because her

proposed amendment relates back to the date of her original petition and the naming of the

wrong defendant. She contends that she filed her motion a few weeks after she learned the

proposed defendants’ names from Costco’s discovery responses and that defendants would

not be prejudiced because “it is still relatively early in these proceedings.” Record Doc.

No. 19-1 at p. 6.

       Fed. R. Civ. P. 15(a) provides that leave to amend pleadings “shall be freely given

when justice so requires.” Because the policy of Rule 15 is to permit liberal amendment

of pleadings in the absence of substantial prejudice to defendants that cannot be cured by

other means, Dussouy v. Gulf Coast Inv. Corp., 660 F.2d 594, 597 (5th Cir. 1981), Rule

15(a) evinces a bias in favor of granting leave to amend. Unless there is a substantial

reason to deny leave to amend, the discretion of the district court is not broad enough to

permit denial. Stripling v. Jordan Prod. Co., 234 F.3d 863, 872 (5th Cir. 2000) (citing

Foman v. Davis, 371 U.S. 178, 182 (1962); Leffall v. Dallas Indep. Sch. Dist., 28 F.3d 521,

524 (5th Cir. 1994); Martin’s Herend Imports, Inc. v. Diamond & Gem Trading U.S. Am.

Co., 195 F.3d 765, 770 (5th Cir. 1999); Dussouy, 660 F.2d at 597-98). Thus, “[t]he court

should freely give leave when justice so requires,” Fed. R. Civ. P. 15(a)(2), but such leave

“is by no means automatic.” Wimm v. Jack Eckerd Corp., 3 F.3d 137, 139 (5th Cir. 1993)


                                             3
(quotation omitted). Relevant factors to consider include “undue delay, bad faith or

dilatory motive on the part of the movant, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudice to the opposing party, and futility of

amendment.” Id.

      However, 28 U.S.C. § 1447(e) applies when an amendment after removal from state

court would destroy subject matter jurisdiction. The statute vests broad discretion in the

trial court by expressly providing the following choice: “the court may deny joinder, or

permit joinder and remand the action to the State court.” 28 U.S.C. § 1447(e) (emphasis

added). The language of Section 1447(e) is entirely permissive. Nonetheless, “[t]he

district court should scrutinize an amended pleading naming a new nondiverse defendant

in a removed case more closely than an ordinary amendment.” Moore v. Manns, 732 F.3d

454, 456 (5th Cir. 2013) (quotation omitted). Exercise of this discretion depends upon

application of the factors enunciated by the Fifth Circuit in Hensgens v. Deere & Co., 833

F.2d 1179, 1182 (5th Cir. 1987), approved in Tillman v. CSX Transp., Inc., 929 F.2d 1023,

1029 n.11 (5th Cir. 1991); Moore, 732 F.3d at 456; Priester v. JP Morgan Chase Bank,

N.A., 708 F.3d 667, 679 (5th Cir. 2013) (noting that Hensgens is the "correct legal

standard" to apply in determining whether joinder of nondiverse parties should be permitted

after removal), abrogated in part on other grounds by Wood v. HSBC Bank USA, N.A.,

505 S.W.3d 542 (Tex. 2016), as stated in Ocwen Loan Serv’g, L.L.C. v. Berry, 852 F.3d




                                            4
469, 473 (5th Cir. 2017). I find that application of the Hensgens factors in this case

establishes that the motion to amend should be DENIED.

       The first Hensgens factor is the extent to which joinder of a non-diverse party is

sought to defeat federal jurisdiction. It is clear from both plaintiff’s original filing decision

and her statements in the instant motion that she prefers to pursue this litigation in state

court. Record Doc. No. 19-1 at pp. 3, 6.

       Significantly, McIntosh's proposed amendment does not add any specific factual

allegations against "B.C.T.," Brewer or McDonald. I conclude that plaintiff’s principal

motivation in adding non-diverse parties is to defeat this court’s subject matter jurisdiction.

Her original petition alleges that Costco and its “employee(s), including but not limited to

CHRISTIAN BOEDDING, supervisor(s), agent(s) or others,” were negligent and at fault

in 17 generic ways, such as failure to maintain a safe place of business, failure to maintain

adequate cleaning procedures, failure to clean up liquid substances known to be on the

floor, failure to warn of an unsafe condition on the premises, failure properly to inspect the

premises, failure to maintain floors free of liquid substances and in a safe condition, failure

properly to supervise employees to prevent them from creating dangerous conditions, and

failure to train employees to exercise proper precaution when cleaning floors during

business hours. Petition, Record Doc. No. 1-1 at ¶ 16.

       Plaintiff's proposed amended complaint, Record Doc. No. 19-6, substitutes "B.C.T.,"

Brewer and McDonald for Christian Boedding with respect to all of those allegations and


                                               5
adds three factual allegations, including failure to conduct proper floor walks every hour,

failure to ensure floor walks are conducted properly every hour, and failure immediately

to remedy any unreasonable dangerous conditions in aisle or floors. Plaintiff alleges that

these failures are in violation of Costco's policies, but does not specifically attribute any of

these failures to these employees in her proposed amended complaint. Record Doc. No. 19-

6 at p. 2, ¶ IV.

       It is well established that an employee or manager can be personally liable under

Louisiana law only

       if (1) the employer owes a duty of care to a third person; (2) the employer
       delegated that duty to a defendant-employee; (3) and the defendant-
       employeee [sic] breached the duty through his own fault and lack of ordinary
       care. However, a defendant-employee’s “general administrative
       responsibility” is insufficient to impose personal liability.

Moore, 732 F.3d at 456-57 (quoting Canter v. Koehring Co., 283 So. 2d 716, 721 (La.

1973), superseded on other grounds by statute)) (citing In re 1994 Exxon Chem. Fire, 558

F.3d 378, 385-86 (5th Cir. 2009)). The employee “must have a personal duty towards the

injured plaintiff, breach of which specifically has caused the plaintiff’s damages.” Canter,

283 So. 2d at 721 (emphasis added).

       In Moore, the Fifth Circuit affirmed the denial of plaintiff’s motion for leave to file

an amended complaint when plaintiff’s factual

       allegations were general in nature, he had offered no evidence of personal
       fault on behalf of the PPG employees, and, therefore, his amendment served
       only to destroy diversity. . . . We agree that Moore’s proffered amendment
       relied on the proposed parties’ general responsibilities to oversee safety

                                               6
       rather than on evidence of personal fault, as required to trigger individual
       liability under Louisiana law. Furthermore, we concur with the district
       court’s conclusion that the amendment only served to defeat diversity
       jurisdiction.

732 F.3d at 457 (citing Canter, 283 So. 2d at 721-22).

       Following Canter and Moore,

       [n]umerous cases, both in Louisiana state and federal courts, analyzing the
       personal liability of employees for injuries suffered by third parties under
       Louisiana law have involved nearly identical allegations to those alleged in
       this case. The consistent holding is that merely alleging general
       administrative responsibility, such as the general responsibility of a manager
       to keep a store safe and clean, is insufficient to hold a defendant-employee
       personally liable.

Carpenter v. Wal-Mart La., LLC, 2015 WL 4509709, at *4 (E.D. La. July 24, 2015) (citing

Moore, 732 F.3d at 456; Dodson v. K-Mart Corp., 891 So. 2d 789, 793 (La. App. 3d Cir.

2004); LeBlanc v. K-Mart Corp., 1992 WL 365345, at *1 (E.D. La. Nov. 19, 1992)).

       Thus, in Carpenter, a slip and fall case with allegations and a procedural posture

very similar to the instant case, the court denied plaintiff’s motion to amend her petition to

replace an incorrectly named (and dismissed) Wal-Mart store manager defendant with the

correct managers because plaintiff’s allegations against them

       are that they breached their general job responsibilities as managers of Wal-
       Mart, mainly to keep the store clean and safe. The only evidence of
       wrongdoing Plaintiff offers is that their job responsibilities include duties
       concerning floor safety and rainy day procedures at Wal-Mart. Plaintiff does
       not allege that either of the managers owed a personal duty towards her,
       rather than a general duty to all Wal-Mart customers, or that either manager
       somehow caused her injuries. . . . Without allegations of personal fault,
       Louisiana law does not impose liability on defendant-employees for injuries
       suffered by third parties. Thus, Plaintiff does not have a valid claim under

                                              7
       Louisiana law against either [proposed defendant] based merely on their job
       responsibilities as Wal-Mart managers.
               . . . . [I]t is evident to the Court that Plaintiff seeks to swap in and out
       the names of various Wal-Mart managers who are citizens of Louisiana in an
       effort to avoid a federal forum.

Id. at *5 (footnotes omitted).

       Similarly, in Carter v. Wal-Mart Stores Inc., 2005 WL 1831092 (W.D. La. July 28,

2005), the court denied plaintiffs’ motion to amend their complaint to add two non-diverse

defendants, a store manager and an employee, and to allege that the manager was

responsible for installation of the store fixture that fell on plaintiffs. Id. at *1. The court

held that plaintiffs’ claims against the manager failed because plaintiffs “do not allege any

delegation by Wal-Mart of a duty to keep plaintiffs reasonably safe, or that [the manager

personally] acted in some way to create the danger” and plaintiffs merely “seek to impose

liability due to [his] general managerial duties.” Id. at *3. As to the employee, Miller, the

court found that

       Plaintiffs’ sole theory of liability as to Miller is that he was aware that the
       rack was falling upon them, yet failed to give warning. . . . Wal-Mart has a
       duty to provide plaintiffs with a reasonably safe place to shop, but this duty
       does not extend to individual employees unless the Canter requirements are
       satisfied. Otherwise, the second Canter requirement, that Wal-Mart has
       delegated its duty to Miller, would be superfluous and unnecessary.
       Plaintiffs’ proposed amended complaint contains no allegation that Wal-Mart
       delegated to Miller any duty to warn customers of safety hazards. Thus, the
       requirements of Canter cannot be met and, as tort law imposes no other duty
       upon Miller to come to the plaintiffs’ aid, the Court is satisfied that there is
       no reasonable possibility of recovery against Miller under Louisiana law.

Id.


                                                8
       McIntosh's allegations against "B.C.T.," Brewer and McDonald assert merely that

they had general responsibilities to oversee safety, rather than providing factual allegations

of personal fault. In her motion to amend, McIntosh alleges that "employees Sheila Brewer

and B.C.T. were negligent because they failed to conduct a proper floor-walk of the store

. . . [and] Adrian McDonald, as the duty manager, was negligent because she failed to

ensure the floor walks were properly done." Record Doc. No. 19-1 at p. 6. Plaintiff states

also that "the employees['] failure to conduct proper floor-walks resulted in the

unreasonably dangerous condition remaining on the floor and thus causing [plaintiff] to slip

and fall." Id. However, in her proposed amended complaint, plaintiff makes no specific

allegations against any of the proposed defendants. The only exhibit attached to the motion

papers provides no supporting facts concerning the proposed defendants' personal duty

owed to plaintiff. Record Doc. No. 19-3. Because plaintiff does “not offer any facts in [her]

original petition or [proposed amended complaint] to support the conclusion that” the

proposed defendants would be personally liable, she has “not shown a valid reason to join

[the new defendants] in this action.” Landry v. Circle K Stores, Inc., No. 16-15705, 2017

WL 3065105, at *2 (E.D. La. July 19, 2017). This factor militates against permitting the

amendment.

       The second Hensgens factor is whether plaintiff has been dilatory in asking for the

amendment. McIntosh's motion was timely filed on May 20, 2019, one day before the May

21, 2019 deadline for amendments in the court’s scheduling order. Record Doc. No. 18.


                                              9
The court entered its scheduling order on March 22, 2019. According to plaintiff, the

parties conferred on that same day, and Costco provided discovery responses on April 25,

2019. Record Doc. No. 19-1 at pp. 1-2. As noted above, McIntosh avers that she did not

learn the identity of these proposed defendants until Costco provided its discovery

responses. Record Doc. No. 19-1 at p. 5. McIntosh then promptly filed the instant motion

less than 30 day s later, on May 20, 2019. In these circumstances, I conclude that plainitff

has not been dilatory in asking for this amendment. This factor weighs in favor of

permitting the amendment.

       As to the third Hensgens factor, I find that McIntosh would not be significantly

injured if the requested amendment is not allowed. She has not made any factual allegations

that the proposed defendants are personally liable as required by Canter. “While the rule

states ‘significant injury,’ the general approach in this District has been focused mostly on

the inefficiency, waste of judicial resources, danger of inconsistent results, and cost to the

Plaintiff that results from forcing the Plaintiffs to bring a separate suit on the valid claim.”

Legeaux v. Borg-Warner Corp., 2016 WL 6069770, at *4 (E.D. La. Oct. 17, 2016) (citing

Schindler v. Charles Schwab & Co., 2005 WL 1155862, at *4 (E.D. La. May 12, 2005);

Jade Marine, Inc. v. Detroit Diesel Corp., 2002 WL 31886726, at *2 (E.D. La. Dec. 20,

2002); Herzog v. Johns Manville Prod. Corp., 2002 WL 31556352, at *2 (E.D. La. Nov.

15, 2002)) (emphasis added). But, “as the Fifth Circuit has stated, ‘a plaintiff will not be

significantly injured by the denial of [leave to amend to assert] a clearly meritless claim.’”


                                              10
Carpenter, 2015 WL 4509709, at *5 (quoting Wilson v. Bruks-Klockner, Inc., 602 F.3d

363, 368 (5th Cir. 2010)) (internal quotation omitted) (emphasis added). Costco is the

defendant with principal, primary liability and presumptively responsible to pay any

judgment that might be entered, if plaintiff ultimately prevails. Costco is responsible via

the doctrine of respondeat superior for the kinds of acts or omissions plaintiff alleges its

employees committed. The presence in this case of "B.C.T.," Brewer and McDonald is not

necessary for McIntosh to obtain complete relief from Costco. Landry, 2017 WL 3065105,

at *2; Legeaux, 2016 WL 6069770, at *5. This factor weighs against permitting the

amendment.

       The final Hensgens consideration is any other factor bearing on the equities.

Although plaintiff has an interest in litigating against all potentially liable defendants in one

forum, she has alleged nothing to indicate she would have a viable claim against "B.C.T.,"

Brewer or McDonald in state court any more than she would in this court. Nothing

indicates that requiring plaintiff to proceed only against Costco as named defendant would

prejudice her in any way. For all of the reasons discussed above, I find that the equities do

not favor permitting plaintiff’s amendment in this case.

       Having weighed the Hensgens factors as discussed above, I find that "the court does

not abuse its discretion by denying leave to amend the complaint." Priester, 708 F.3d at

679. For similar reasons, the Rule 15 factors weigh against allowing the amendment.

Although neither undue delay nor repeated prior amendments have occurred, and there is


                                               11
ample time before trial, the allegations plaintiff seeks to assert against the new defendants

are insufficient to state a claim on which relief may be granted, under Canter and its

progeny, so that the amendment would be futile.

       Accordingly, because on balance the Hensgens and Rule 15 factors weigh against

permitting the amendment, plaintiff’s motion to amend is DENIED.

                                                             5th
                            New Orleans, Louisiana, this _________ day of June, 2019.




                                                  JOSEPH C. WILKINSON, JR.
                                             UNITED STATES MAGISTRATE JUDGE




                                             12
